Citation Nr: 1214449	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral calluses, plantar foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the March 2010 rating decision also denied claims for service connection for bilateral ankle, knee, and hip disorders and the Veteran submitted a notice of disagreement with regard to these issues in May 2010.  However, by correspondence dated in January 2011 the Veteran withdrew his notice of disagreement with regard to these issues.  

The Veteran testified at an RO hearing in January 2011 and again testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2012.  Transcripts of these proceedings have been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  There is no evidence of bilateral hearing loss in service, or within one year after service, and no competent medical evidence linking the Veteran's current bilateral hearing loss with his military service.

2.  There is competent evidence of bilateral calluses during the Veteran's military service, complaints of continued bilateral calluses from military service to the present, as well as a current diagnosis of calluses, plantar, bilateral feet.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Service connection for bilateral calluses, plantar foot is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers from bilateral hearing loss and bilateral calluses of the plantar foot  as a result of his service with the United States Army from March 1968 to March 1970.  With regard to the bilateral hearing loss issue, he contends that he was exposed to excessive noise in service while working alongside very large and noisy diesel engine generators.  The Veteran attributes his current bilateral hearing loss to this acoustic trauma.  With regard to the bilateral foot calluses, the Veteran notes that he was treated for bilateral foot calluses during military service and has suffered from bilateral foot calluses since military service causing him to periodically shave his calluses.  

General Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) .

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

If a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).   

Analysis

1.  Bilateral hearing loss

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in October 1967 which shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
-5
-5
10
-5
Left Ear
10
0
10
10
15

Also, in his October 1967 Report of Medical History the Veteran denied "hearing loss."  

An audiological examination upon separation in January 1970 also shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
10
Left Ear
5
5
5
5
10

Again, in his January 1970 Report of Medical History the Veteran denied "hearing loss."  

In October 2007, approximately 37 years after his discharge from service, the Veteran submitted a claim for service connection for bilateral hearing loss.  Subsequently, the Veteran submitted a graphical representation of a private audiological examination report dated in January 2009 which appears to show the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
25
35
60
75
Left Ear
20
25
30
55
60

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
49
Left Ear
43

Significantly, this report contains a hand-written note indicating that the Veteran's hearing loss was more than likely related to his extensive military noise exposure as described by the Veteran to the examiner.

The Veteran was afforded a VA audiological examination in July 2009.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
25
50
50
Left Ear
15
20
20
30
45

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
36
Left Ear
29

Speech Recognition
Right Ear
98%
Left Ear
100%
 
During the July 2009 VA examination, the Veteran reported decreased hearing and ringing in his ears.  He indicated that the hearing loss and ringing began in 1973 and worsened in the early 1980s.  He reported military noise exposure significant for artillery, aircraft, tanks, engines, and gunfire.  Post-service occupational noise exposure included being a welder for 20 years and post-service recreational noise exposure including occasional chain saws and power tools.    

The examiner diagnosed the Veteran with moderate bilateral sensorineural hearing loss and opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of his military service.  The examiner noted that the Veteran's hearing was normal at his enlistment and upon discharge with no aggravation of hearing in either ear.  The examiner also noted that the Veteran's service treatment records were negative for reports of hearing difficulty or ringing in ears while in service.  The examiner further noted the January 2009 private positive nexus opinion in which the examiner noted that the Veteran's hearing loss was "more likely than not related to military noise exposure" but noted that this opinion was provided without review of the Veteran's service treatment records.  

Subsequently, the Veteran submitted another graphical representation of a private audiological examination report dated in January 2011 which appears to show the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
45
75
80
85
Left Ear
70
85
95
100
105

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
71
Left Ear
96

Significantly, this report notes that testing was not consistent with the Veteran's speech testing and his tympanogram.  The examiner, Dr. W.S., also wrote that he was unable to determine whether the Veteran's bilateral hearing loss was related to his military service.  

Also of record are VA outpatient treatment reports dated from January 2002 through December 2009 and private treatment reports dated from December 1999.  While these records primarily reflect treatment for other disorders they do show complaints of right ear hearing loss in June 2003, thought to be the result of impacted ear wax.  

The Board notes that the July 2005 VA audiological evaluation report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Board will concede that he has bilateral hearing loss.

Given the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  First, there is no evidence of bilateral hearing loss in the Veteran's service treatment records.  As above, both the Veteran's October 1967 enlistment examination and January 1970 separation examination show normal hearing.  The first objective showing of hearing loss in the record is the June 2003 VA treatment record, approximately 33 years after service.  Also, while there are both positive and negative medical opinions in this case, the Board finds the July 2009 VA medical opinion more probative than the January 2009 private hand-written opinion.   

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although the January 2009 private audiological examiner opined that that the Veteran's bilateral hearing loss was related to his reported military noise exposure, the Board assigns little probative weight to this opinion.  Significantly, as was noted by the July 2009 VA examiner, the January 2009 private examiner did not review the claims file and based his/her opinion solely on the Veteran's reported history.  As such, this opinion has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the Veteran that is unsupported by clinical evidence is not probative); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).  Also, the January 2009 private opinion did not address the Veteran's post-service noise exposure or provide a rationale for the opinion offered.  Nieves-Rodriguez, 22 Vet. App. at 295.  In contrast, the July 2009 VA examiner reviewed the claims file and medical literature and concluded that the Veteran's bilateral hearing loss was not related to his military service.  The July 2009 VA examiner noted that the Veteran's service treatment records showed normal hearing both at enlistment and upon separation and there was no significant change in the Veteran's hearing during service.  The July 2009 examiner also noted the Veteran's significant post-service noise exposure, to include working as a welder for twenty years.  The July 2009 VA examiner provided a reason and base for the conclusion and pointed to evidence which supported the conclusion.  For these reasons, the Board concludes that the July 2009 VA opinion is entitled to more probative weight than the January 2009 private opinion. 

Further, the Board notes the gap of time between the Veteran's separation from service in 1970 and the first complaints of hearing loss in 2003.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran has submitted several statements from himself, and his wife linking his current bilateral hearing loss to military service, the Board finds these reports less than credible.  While the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, Buchanan, 451 F.3d at 1331, the Veteran's service treatment records specifically include an examination showing normal hearing and the Veteran's denial of "hearing loss" at separation.  Silence in a medical record can be weighed against lay testimony if the alleged diagnosis would ordinarily have been recorded in the medical record.  Furthermore, the Veteran specifically denied "hearing loss" in his January 1970 Report of Medical History.  The service treatment records undermine the Veteran's credibility.

The Veteran's claim for service connection includes his own assertion that his current bilateral hearing loss is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current bilateral hearing loss is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  Although this case contains both medical opinions supporting and negating the Veteran's claims, the Board finds the July 2009 VA medical examiner's opinion to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Bilateral calluses, plantar foot.

The Veteran's October 1967 enlistment examination shows normal feet and in the October 1967 Report of Medical History the Veteran denied "foot trouble" as well as "skin diseases."  However, a September 1969 treatment record shows that the Veteran was having trouble with his feet.  Specifically it was noted that the Veteran had calluses on both feet.  The Veteran's January 1970 separation examination shows normal feet and in the January 1970 Report of Medical History the Veteran again denied "foot trouble" as well as "skin diseases."  

The Veteran filed a claim for service connection for bilateral feet calluses in October 2009.  In connection with this claim the Veteran was afforded a VA examination in January 2010.  The examiner diagnosed calluses, plantar, bilateral foot.  The examiner noted that the Veteran was seen only once for bilateral foot calluses during military service and that post-service treatment records were negative for complaints regarding the feet.  The examiner also opined that the Veteran's calluses were not caused or aggravated by the Veteran's military service and were instead secondary to the Veteran's congenital bilateral pes planus.  

Given the above, the Board finds that service connection for bilateral calluses, plantar foot is warranted.  Significantly, as above, service treatment records show calluses on both feet in September 1969.  

The Veteran is clearly asserting that he had continued or ongoing problems with his calluses since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service. 38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74   (1997).  Significantly, bilateral foot calluses were noted in service; the Veteran has alleged that he has shaved his calluses since service; and the most recent January 2010 VA examination report shows a diagnosis of calluses, plantar, bilateral foot.  Thus, the Veteran's current assertions of his having had chronic calluses since service are consistent with his own actions and the overall record.

While the January 2010 VA examiner opined that the Veteran's calluses were not caused or aggravated by the Veteran's military service and were instead secondary to the Veteran's congenital bilateral pes planus, the Board notes that the Veteran's October 1967 enlistment examination shows normal feet.  As such, the Veteran is entitled to the presumption of soundness which can only be rebutted by clear and unmistakable evidence demonstrating that a bilateral foot disorder existed before service and was not aggravated by service.  Wagner, supra.   In this case, the presumption of soundness is not rebutted.  The Veteran is presumed to have entered service with normal feet.  Having found that the Veteran had normal feet at entrance into service and having noted evidence of calluses in service, with complaints of calluses after service, as well as a current diagnosis of calluses the Board finds that his current bilateral calluses were incurred in service.  Furthermore, the January 2010 opinion provides a plausible basis to conclude that, even if not incurred during service, the Veteran's current calluses were aggravated by his military service.  

With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for bilateral calluses, plantar foot.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


With regard to the calluses issue, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

With regard to the hearing loss issue, the RO provided the appellant pre-adjudication notice by letter dated in January 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an audiological examination, obtained a medical opinions as to the etiology of his hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral calluses, plantar foot is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


